FILED
                             NOT FOR PUBLICATION                               JUN 27 2014

                                                                          MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KUI KHI SIE; PARLINDUNGAN                        No. 10-70905
SIMAMORA,
                                                 Agency Nos.        A096-274-233
              Petitioners,                                          A096-274-232

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 5, 2014
                              Pasadena, California

Before:       KOZINSKI, Chief Judge, TROTT and CALLAHAN, Circuit
              Judges.

       1. Substantial evidence supports the BIA’s finding that petitioners don’t

qualify for an exception to the one-year filing deadline. See 8 U.S.C.

§ 1158(a)(2)(B). Petitioners argue that “extraordinary circumstances” excuse their



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                 page 2
delay because they relied on a fraudulent immigration consulting organization, the

Chinese Indonesian Association (CIAS), to file their asylum applications. 8 U.S.C.

§ 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(5). But, unlike Viridiana v. Holder, 646
F.3d 1230, 1238–39 (9th Cir. 2011), on which petitioners rely, they didn’t pay the

full fee CIAS requested, didn’t demonstrate reasonable diligence and unilaterally

stopped working with the organization.

      Even if reliance on CIAS were an extraordinary circumstance, petitioners’

asylum applications weren’t filed “within a reasonable period.” 8 C.F.R.

§ 1208.4(a)(5). Sie’s application deadline passed almost nine months before she

approached CIAS, and the fact that she didn’t know about the possibility of asylum

relief is hardly extraordinary. See Antonio-Martinez v. INS, 317 F.3d 1089, 1093

(9th Cir. 2003). Simamora did contact CIAS two months before his filing due

date, but then he didn’t actually file his application until almost four years after he

parted ways with the organization. We lack jurisdiction to consider petitioners’

argument that Simamora’s application should be considered to have been filed at

the same time as Sie’s because Sie had listed Simamora as a derivative beneficiary.

See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004).
                                                                                 page 3
      2. The BIA did not err in holding that petitioners didn’t qualify for

withholding of removal. That a group of Muslims prevented Simamora from

holding a prayer meeting at his house does not rise to the level of persecution, as

neither Simamora’s property nor person were threatened or harmed. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003); Prasad v. INS, 47 F.3d 336, 339–40

(9th Cir. 1995). Nor was Sie subject to persecution. She testified that in the

1970s, unknown Indonesians burned down her school and family home. She

believed an Indonesian was involved with the drowning of her younger brother in

1996, and that her older brother’s death was caused either by his Indonesian boss

or natural causes. Sie also testified that her nephew was robbed by a group of

Indonesians in 2003, almost two years after she left the country. Sie provides no

proof that any of these misfortunes resulted from her protected status.

      Substantial evidence also supports the BIA’s finding that petitioners failed to

establish a “clear probability” of future persecution. See Tampubolon v. Holder,

610 F.3d 1056, 1062 (9th Cir. 2010). Although petitioners arguably face a general

risk of persecution in Indonesia because they are Catholic and Sie is Chinese, they

were never specifically targeted or physically injured, and their two adult sons are

still living in the country, apparently unharmed. See Hakeem v. INS, 273 F.3d
                                                                              page 4
812, 816–17 (9th Cir. 2001), superseded in part by statute, REAL ID Act of 2005,

Pub. L. No. 109–13, § 106, 119 Stat. 231.


      3. The BIA’s determination that petitioners are ineligible for protection

under the Convention Against Torture is supported by substantial evidence.

Petitioners argue that Indonesia’s corrupt law enforcement system and intolerant

religious environment are conditions warranting CAT relief. But petitioners

haven’t presented any evidence of a “particularized threat of torture.” See Dhital v.

Mukasey, 532 F.3d 1044, 1051 (9th Cir. 2008) (per curiam) (emphasis omitted).


      PETITION DENIED.